RESOLUCIÓN
San Juan, Puerto Rico, a 11 de marzo de 1969
Con vista de la resolución adoptada por la Junta Exa-minadora de Aspirantes al Ejercicio de la Abogacía el 20 de febrero de 1969 en el sentido de “Solicitar de la Confe-rencia Nacional de Juntas Examinadoras que, tomando en consideración las circunstancias peculiares de Puerto Rico, realice un estudio y evaluación de los métodos y procedimien-tos utilizados por la Junta Examinadora Permanente de As-pirantes al Ejercicio de la Abogacía, tanto en cuanto a la preparación de las preguntas como a la corrección de las contestaciones de los exámenes y sobre cualquier otro aspecto relacionado con el funcionamiento de este organismo.”, el Tribunal acuerda solicitar de la Conferencia Nacional de Juntas Examinadoras que lleve a cabo el estudio y evaluación de referencia a la mayor brevedad posible.
El Juez Presidente, dentro de las atribuciones que le co-rresponden, y en consulta con el Presidente de la Junta Exa-minadora de Aspirantes al Ejercicio de la Abogacía realizará aquellas gestiones conducentes a que se verifique dicho estudio, bajo aquellas condiciones que estime razonables.
*862Lo acordó el Tribunal y firma el Señor Juez Presidente. El Juez Asociado Señor Blanco Lugo no intervino.
(Fdo. ) Luis Negrón Fernández Juez Presidente
Certifico:
(Fdo.) Joaquín Berrios

Secretario